Citation Nr: 0501245	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected tinea versicolor, prior to August 20, 2002.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected tinea versicolor, from August 
20, 2002, to August 25, 2003.

3.  Entitlement to a disability rating in excess of 30 
percent for service-connected tinea versicolor, from August 
25, 2003, forward.

4.  Entitlement to a compensable disability rating for 
service-connected hammer toe of the left foot, 4th and 5th 
toes, status post bunionectomy.

5.  Entitlement to a compensable disability rating for 
service-connected hammer toe of the right foot, 4th and 5th 
toes, status post bunionectomy.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas, 
which, in pertinent part, denied entitlement to a compensable 
disability rating for the veteran's service-connected tinea 
versicolor, and hammer toe disability of the left and right 
foot, 4th and 5th toes, status post bunionectomy.

During the pendency of this appeal, the RO, by rating action 
dated in May 2003, determined that the veteran's service-
connected tinea versicolor warranted a 10 percent disability 
rating effective as of August 30, 2002.  In September 2003, 
the RO further determined that the service-connected tinea 
versicolor warranted a 30 percent disability rating effective 
as of August 25, 2003.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's tinea versicolor 
was manifested by some very faint discoloration of the back 
with flat, non-scaling lesions, and no ulceration, 
exfoliation, or crusting.

2.  From August 30, 2002 to August 25, 2003, the veteran's 
tinea versicolor was manifested by very faint discoloration 
on the anterior chest with slightly more pronounced changes 
in pigmentation on the back, going down to the waistline, 
encompassing at least 5 percent but less than 20 percent of 
the entire body.

3.  Subsequent to August 25, 2003, the veteran's tinea 
versicolor was manifested by a fine macular hypopigmentation 
rash along the upper shoulders, back, buttocks, and chest, 
encompassing 40 percent of the entire body.

4.  The veteran's hammer toe of the left foot, 4th and 5th 
toes, status post bunionectomy, does not involve all toes of 
the left foot.

5.  The veteran's hammer toe of the right foot, 4th and 5th 
toes, status post bunionectomy, does not involve all toes of 
the right foot.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the period 
prior to August 30, 2002, for tinea versicolor are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118,  Diagnostic 
Codes 7806, 7813 (in effect prior to and as of August 30, 
2002).

2.  The criteria for a disability evaluation in excess of 10 
percent for tinea versicolor for the period from August 30, 
2002, to August 25, 2003, are not met.  38 U.S.C.A. §§ 1155, 
5107; 38  C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (in 
effect prior to and as of August 30, 2002).

3.  The criteria for a disability evaluation in excess of 30 
percent for tinea versicolor for the period from August 25, 
2003, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (in effect prior to and as 
of August 30, 2002).

4.  The criteria for a compensable evaluation for hammer toe 
of the left foot, 4th and 5th toes, status post bunionectomy, 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2004).

5.  The criteria for a compensable evaluation for hammer toe 
of the right foot, 4th and 5th toes, status post bunionectomy, 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5282 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claims by the RO in October 2002.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence in his possession pertaining to 
the claims to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in May 2000, October 2002, and August 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Increased rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

Tinea versicolor 

The veteran's tinea versicolor has been rated by the RO by 
analogy to eczema under the criteria set forth in Diagnostic 
Code 7806.  By regulatory amendment effective August 30, 
2002, substantive changes were made to the schedular criteria 
for evaluation of skin diseases, as set forth in 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The RO has considered both 
versions of the criteria with respect to this claim; thus 
there is no prejudice to the veteran in the Board's 
consideration of both the old and new criteria.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

Under the rating criteria applicable prior to August 30, 
2002, a noncompensable disability rating is warranted when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is warranted when there is eczema with exfoliation, 
exudation, or itching, if involving an exposed area or 
extensive area.  A 30 percent rating is warranted when there 
is eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
warranted if there is eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (prior to August 30, 2002).

Under the revised rating criteria for Diagnostic Code 7806, a 
10 percent rating is assigned where at least 5 percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002).

By rating decision dated in October 2000, service connection 
for tinea versicolor was established and a noncompensable 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806, was 
assigned.  This determination was based on service and post-
service medical records, which included a May 2000 VA 
examination report which showed findings of a hypopigmented 
macular rash of the back, which was consistent with a 
diagnosis of tinea versicolor.  There were no rashes, 
lesions, or inflammation.

A VA examination report dated in October 2002 shows that the 
veteran reported an intermittent rash on his chest, 
shoulders, and back, in a somewhat movable pattern, since 
1979.  He indicated he would treat this with either Selsun or 
Calamine.  He described some itchiness with sweating.  
Physical examination revealed a very faint discoloration on 
the anterior chest with slightly more pronounced changes in 
pigmentation on the back, going down to the waistline.  
Typical lesions were completely flat with no scaling.  It was 
a pretty spotty arrangement with the lesions being several mm 
up to 5-6 mm, and somewhat confluent centrally.  There were 
no ulceration, exfoliation, crusting, or associated systemic 
or nervous manifestations.  The diagnosis was chronic tinea 
versicolor.

A VA examination report dated in August 2003, which included 
color, unretouched, photographs, shows that the veteran 
provided a history of tinea versicolor since 1979 with 
intermittent associated rash ever since.  He described 
flaking of the skin associated with itching.  He indicated 
that he would treat the symptoms with Selsun Blue on his skin 
2 to 3 times per week with slight improvement.  Physical 
examination revealed that he had 40 percent of his body 
covered with a fine macular, hypopigmented rash along the 
upper shoulders and back, buttocks, and anterior chest.  
Approximately 30 percent of the exposure was exposed skin and 
about 10 percent was unexposed skin.  There was no scarring 
or disfigurement.  The diagnosis was tinea versicolor with 
residuals.

Treatment records show treatment of the veteran's tinea 
versicolor, but there is no discussion regarding the 
severity.  

With regard to the issue of entitlement to a compensable 
disability rating prior to August 30, 2002, the veteran's 
medical records reflect an intermittent hypopigmented macular 
rash of the back, which was treated with Selsun, and which 
did not show lesions or inflammation.  There was no evidence 
of exfoliation, exudation, or itching, involving either an 
unexposed, exposed area or extensive area.  Similarly, there 
was no evidence that at least 5 percent but not more than 20 
percent of the entire body was affected, or at least 5 
percent, but less than 20 percent of exposed areas were 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the twelve month period.  As such, the preponderance of the 
evidence is against entitlement to a compensable disability 
rating under either the old or new rating criteria, as 
applicable, prior to August 30, 2002.

With regard to the issue of entitlement to a disability 
rating in excess of 10 percent from August 30, 2002, to 
August 25, 2003, the veteran's medical records reflect an 
intermittent rash on his chest, shoulders, and back treated 
with Selsun, with some itching when sweating.  There was no 
evidence of constant exudation or itching, extensive lesions, 
or marked disfigurement.  Similarly, there was no evidence 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas were affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  Accordingly, the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent under either the 
old or new rating criteria, as applicable, from August 30, 
2002, to August 25, 2003.

With regard to the issue of entitlement to a disability 
rating in excess of 30 percent from August 25, 2003, forward, 
the veteran's medical records reflect flaking of the skin 
associated with itching which encompassed 40 percent of his 
body.  There was no evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant features.  
Similarly, there was no evidence more than 40 percent of the 
entire body or more than 40 percent of exposed areas were 
affected, or; that constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during a twelve month period.  Accordingly, the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 30 percent under either the 
old or new rating criteria, as applicable, from August 25, 
2003, forward.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for tinea versicolor at any time during the 
appeal period.  The benefit-of-the doubt doctrine is 
inapplicable and this claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral hammer toe of the 4th and 5th toes, status post 
bunionectomy

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting the joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain on 
movement.  38 C.F.R. § 4.45 (2004).

The veteran's bilateral hammer toe disabilities have been 
rated, separately, pursuant to the rating criteria of 
Diagnostic Code 5282 of 38 C.F.R. § 4.71a.  The criteria 
therein provides for a noncompensable disability rating for a 
disability manifested among single toes.  The maximum 
disability rating of 10 percent is warranted when the 
disability involves all toes, unilaterally, without claw 
foot.

Additionally, consideration may also be given to the 
provisions of Diagnostic Code 5284 which provides for other 
foot injuries.  A moderate disability warrants a 10 
disability percent rating.  A moderately severe disability 
warrants a 20 percent disability rating, and a severe 
disability warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a (2004).

By rating decision dated in October 2000, service connection 
for hammer toe of the 4th and 5th toes of both the left and 
right foot, status post bunionectomy, was established and a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 5282, was assigned for each foot.  This determination 
was based on service and post-service medical records, which 
included the May 2000 VA examination report which showed 
findings of a mild hammer toe disability of the 4th and 5th 
toes, bilaterally.  There were corns on the dorsal aspect of 
both 5th toes.  There was no swelling or inflammation.  
Palpation revealed no evidence of increased discomfort, loss 
of mobility, locking or instability.

A VA examination report dated in October 2002 shows that the 
veteran reported calluses, primarily on the left 3rd and 5th 
toes.  He indicated that he had no time lost from work during 
the last year due to the toes.  He added that he used a 
pumice stone about once a week to decrease the skin thickness 
of the calluses.  There was no weakness or persistent pain, 
although he added that when on his feet a lot at work, he 
would take his shoes off for a break.  He stated that he 
would try to buy slightly wider and softer shoes in order to 
take the pressure off of the calluses.  There were no periods 
of flare-ups or additional limitation of motion or functional 
impairment.  Cushioned insoles were said not to be of 
assistance and no specific corrective shoes were used.  
Physical examination of the right foot revealed a 3 cm scar 
on the lateral aspect of the little toe.  No calluses or 
corns were noted.  The left foot showed that the third toe 
was at somewhat of a hammer position with a small 0.5 cm 
callous dorsally.  The little toe lateral aspect also had a 
0.5 cm callous which was fairly thick.  It did not look like 
he had recently used a pumice stone.  The plantar surface 
under the 4th metatarsal head had a very slight 2 mm callous.  
There was no pain on motion and no additional degree of 
impairment due to weakness, pain, fatigue, or lack of 
endurance.  He had a normal gait and no vascular changes.  
Posture was normal on standing, squatting, supination, 
pronation, and rising on toes and heels.  He did not have 
high arch, claw foot or other gross deformity.  The diagnosis 
was calluses of the left foot on the 3rd and 5th toe and under 
the 4th metatarsal head plantar surface.

A VA examination report dated in August 2003 shows that the 
veteran reported a history of residual calluses from 
bilateral bunionectomies affecting the 5th toes and the 
development of hammer toe deformities of his middle 3 toes of 
both feet.  He indicated that he would take naproxen three 
time daily, as needed.  He reported having no flare ups 
requiring emergency room management in the last 12 months.  
He did not use crutches or any other assistive ambulating 
device.  He was able to perform the activities of daily 
living.  Physical examination revealed callus formation at 
the metatarsal phalangeal joint of the 2nd through 4th toes of 
both feet.  He had a hammer toe deformity of the 2nd through 
4th toes of both feet.  The deformities were passive and 
flexible on the 2nd and 4th toes of both feet.  The 3rd toe had 
a fixed flexion deformity although no callus formation at the 
tip of the toe was noted.   Range of motion of both ankles 
was shown to be zero to 20 out of 20 degrees of dorsiflexion; 
zero to 45 out of 45 degrees of plantar flexion; zero to 30 
out of 30 degrees of inversion; and zero to 20 out of 20 
degrees of eversion, bilaterally.  The feet were not painful 
on motion.  There were no additional limitations noted with 
repetition or movement during the physical examination as 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance.  There was no functional limitation on standing 
or walking.  There was no flatfoot or hallux valgus 
deformity.  X-rays of both feet revealed no fracture or 
dislocation or other bone or joint abnormalities, and 
visualized soft tissues appeared normal.  The diagnosis was 
bunionectomy of both feet, 5th toes with residuals; and 
hammer toe deformity of the 2nd through 4th toes, bilaterally, 
with residuals.

Treatment reports show complaints of bilateral foot pain with 
prolonged standing.

Upon review of the evidence of record, the Board finds that 
the veteran's overall level of symptomatology is not 
consistent with that required for a 10 percent disability 
rating for his bilateral hammer toe disability.  A 10 percent 
disability rating requires that all toes of a particular foot 
be affected by hammer toe.  In this case, the evidence of 
record, particularly the August 2003 VA examination report,  
reveals that only the 2nd through 4th toes of each foot are 
affected.  As such, pursuant to the criteria enumerated in 
Diagnostic Code 5282, a noncompensable disability rating is 
warranted as the hammer toe disorder does not extend to all 
toes of either foot.  See 38 C.F.R. § 4.7 (2004).

A review of the record, however, also does not support a 
finding that he has a moderate disability of the feet caused 
by his hammertoe deformities of either foot.  The evidence of 
record indicates that he does have foot complaints, but he 
had full range of motion, his feet were not painful, and 
there were no additional limitations noted with repetition or 
movement related to pain, fatigue, incoordination, weakness, 
or lack of endurance.  As such, the evidence of record is 
negative for disability that can be described as a moderate 
foot injury as required by Diagnostic Code 5284.

Moreover, as there is no evidence of a flatfoot disability, 
bilateral weak foot, claw foot, matatarsalgia, hallux valgus, 
or a malunion or nonunion of the tarsal or metatarsal, rating 
the veteran under an alternate diagnostic code provision 
relating to a foot disability would not be appropriate.  See 
C.F.R. § 4.71a (2004).

In addressing the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
the veteran has pointed to no manifestations of his 
disability which would allow for the assignment of additional 
disability.  Each of the VA examination reports of record 
specifically establish that the veteran has no additional 
disability related to flare-ups, repetition of movement, 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  Range of motion was full and the feet were 
without reported swelling, tenderness or redness.  
Accordingly, the assignment of a higher disability evaluation 
on the basis of additional functional loss due to pain under 
38 C.F.R. §§ 4.40 and 4.45 is not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a compensable 
disability rating for hammer toe of the left and right foot, 
4th and 5th toes, status post bunionectomy at any time during 
the appeal period.  The benefit-of-the doubt doctrine is 
inapplicable and this claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.

Extra-schedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for either his skin disability or his 
bilateral hammer toe disability.  There is no evidence to 
suggest that marked interference with employment is the 
result of either condition.  The veteran reported having not 
missed any time from work as a result of his service-
connected disabilities.  Thus, the Board finds that skin and 
bilateral hammer toe disabilities are appropriately rated 
under the schedular criteria, and that referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable disability rating for service-
connected tinea versicolor, prior to August 20, 2002, is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected tinea versicolor, from August 20, 2002, 
to August 25, 2003, is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected tinea versicolor, from August 25, 2003, 
forward, is denied.

Entitlement to a compensable disability rating for service-
connected hammer toe of the left foot, 4th and 5th toes, 
status post bunionectomy, is denied.

Entitlement to a compensable disability rating for service-
connected hammer toe of the right foot, 4th and 5th toes, 
status post bunionectomy, is denied.




	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


